Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 03/29/2022.
Claims 1 – 4, 6, 8 – 10, 13, and 18 – 26 have been examined; wherein:
claims 1 – 4, 6, 8 – 10, 13, and 18 have been amended;
claim 5, 7, 11, 12, 14, and 15 have been canceled; 
claims 16 – 17 were previously canceled; and
new claims 19 – 26 are added. 
Claims 1 – 4, 6, 8 – 10, 13, and 18 – 26 are being finally rejected.

Response to Amendment
Objection for drawing is withdrawn in view of Applicant’s amendments.
Claim objections for claims 1 – 15 and 18 are withdrawn in view of Applicant’s amendments.
Objection for abstract is withdrawn in view of Applicant’s amendments.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph rejections for claims 1 – 3, 9, and 10 are withdrawn in view of Applicant’s amendments.
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejections for claims 11 and 12 are withdrawn in view of Applicant’s amendments.
Claim interpretation for claims 4, 5, 7, 8, 11, and 12 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are withdrawn in view of Applicant’s amendments.
35 USC § 101 rejection for claim 18 is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.
Applicant’s arguments regarding claims 1, 9, and 18 have been fully considered but they are not persuasive.

Regarding amended claim 1, Applicant argues that “Moeller does not disclose the features of ‘receive context information from a remote network of a vehicle’…” (Remark; p. 4: first full paragraph.)
Examiner agrees that Moeller does not disclose receive context information from a remote network of a vehicle.  However, Persson teaches receive context information from a remote network of a vehicle (Persson; Fig. 1, [0029 – 0030] … After the link 14 is established, there is an exchange of information indicating the SW to be virally distributed to the UserB device, and then the UserA device (server)--and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device--obtains from the UserB device (remote network) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications (context information) needed to identify a compatible SW version for the UserB device…)
Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Persson teachings into Moeller invention to allow one device to send its compatibility information to another device as suggested by Persson ([0029 – 0030].)
Moeller and Persson read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected.
Claims 9 and 18 recite similar limitations as those of claim 1; therefore, they and their dependent claims also remain rejected for the same reasons.

Claim Objections
Claims 1 – 4, 6, 8 – 10, 13, and 18 – 26 are objected to because of the following informalities:  
Claim 1
	Line 12; remove “the” in front of “controllers”.
Claim 3
	Line 3; remove “the” in front of “controllers”.
Claims 2, 4, 6, 8, and 19
	These claims are dependent claims of claim 1; therefore, they also suffer the deficiency of claim 1.
Claim 9
	Line 6; remove “the” in front of “one or more controllers” and  replace “the”  with --a-- before “group of controllers”.
	Line 7; remove “the” in front of “controllers”.
	Line 9; insert --the-- in front of “one or more”.
	Line 10; change “a group” to --the group--.
	Line 16; insert --the-- in front of “compatibility” and --group of-- in front of “controllers”.
Claim 10
	Line 3; insert --the-- in front of “update”.
Claims 20 and 21
	These claims are dependent claims of claim 9; therefore, they also suffer the deficiency of claim 9.
Claim 13
	Line 4; remove “the”.
	Line 6; remove “the” in front of “update”.
	Line 7; change “a corresponding” to --the--.
Claim 18
	Line 1; remove comma after “product”.
	Lines 11 – 12; remove “the” in front of “controllers in the group of controllers”.
Claim 22
	Lines 8 – 9; remove “the” in front of “controllers in the group of controllers”.
Claims 23 – 26 
	These claims are dependent claims of claim 22; therefore, they also suffer the deficiency of claim 22.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8 – 10, 18 – 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over MOELLER et al. (Pub. No. 2016/0371077 A1; hereinafter Moeller; IDS filed on 12/09/2020) in view of Persson et al. (Pub. No. US 2006/0048141 A1; hereinafter Persson.)

Claim 1
Moeller teaches a server comprising: 
a memory storing instructions; and
a processor coupled to the memory (Moeller; Fig. 1, [0108] …In this embodiment, Policy manager program 103 is hosted on one or more servers…), the processor configured to execute the instructions to:
formulate a policy for governing an update for one or more controllers in a group of controllers in the remote network of the vehicle (Moeller; [0127] Upon logging into Policy Manager 103, a user at terminal 101 is presented with a screen 200 shown in FIG. 2. Each screen 200 for Policy Manager 103 comprises toolbars 201, 203. Figs. 5 – 8, [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a group by clicking on select boxes 715 (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package…determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…), the rule/policy for update is created for ECUs, wherein the rule/policy associates update with ECUs, 
wherein the policy is formulated based on the context information from the remote network of the vehicle, and the context information comprises at least one of information about: compatibility of the one or more controllers in the group of controllers in the remote network of the vehicle,(policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs == compatibility between update and ECU)
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…), and the policy comprises an installation policy (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…; Figs. 2 – 10 and associated texts.), installation criteria relating to parameters of the remote network (status of system), battery voltage level (available power supply), transmission status (neutral, park) (status of system), engine status (on, off) (status of system)… motion status (vehicle in motion, vehicle stopped) (mobility));
prepare the update for the one or more controllers in compliance with the policy (Moeller; Fig. 1, [0111] Policy Manager 103 is utilized to create update packages and to obtain approval of update packages. The approved update packages are provided to a Download Manger 105 that is utilized to download the update packages to individual vehicle TCUs.); and 
send the policy and the update to the remote network for updating the one or more controllers in the group of controllers in the remote network (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105.)
But, Moeller does not explicitly teach receive context information from a remote network of a vehicle.
But, Persson teaches receive context information from a remote network of a vehicle (Persson; Fig. 1, [0029 – 0030] … After the link 14 is established, there is an exchange of information indicating the SW to be virally distributed to the UserB device, and then the UserA device (server)--and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device--obtains from the UserB device (remote network) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications (context information) needed to identify a compatible SW version for the UserB device…)
Moeller and Persson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Persson teachings into Moeller invention to allow one device to send its compatibility information to another device as suggested by Persson ([0029 – 0030].)

Claim 2
Moeller also teaches 
the compatibility of the one or more controllers defines whether each controller is compatible individually with the update (Moeller; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs == compatibility between update and ECU).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…);


Claim 4
Moeller also teaches the installation criteria comprises one or more of: a status of a system associated with the remote network, an available power supply, a mobility of the remote network,(status of system), battery voltage level (available power supply), transmission status (neutral, park) (status of system), engine status (on, off) (status of system)… motion status (vehicle in motion, vehicle stopped) (mobility).)

Claim 8
Moeller teaches the server is configured to send the policy and the update for the one or more controllers to the remote network together in a package (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105.)

Claim 9
Moeller teaches a system for a remote network in a vehicle comprising 
a memory storing instructions; and 
a processor coupled to the memory (Moeller; Fig. 14, [0157] … Vehicle 1401 comprises a TCU 1403, a plurality of ECUs 1405, 1407, 1409…; [0159] As shown in FIG. 14, the TCU 1403 comprises a processor 1403a, memory 1403b, wireless communication interface 1403c…), the processor configured to execute the instructions to; 
receive, from the server, an update and a policy for governing the update for one or more controllers in a group of controllers in the remote network (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105.), wherein the policy is formulated based on the context information (Moeller; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package… determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs == compatibility between update and ECU);
implement the update according to the policy governing the update, for the one or more controllers included in the group of controllers in the remote network (Moeller; Fig. 14, [0208 – 0218] … The method further comprises utilizing the update manager in each TCU to update the one or more target ECUs in each target vehicle by utilizing the DUP to reflash each flash memory 1405a, 1407a, 1409a of the one or more target ECUs 1405, 1407, 1409.
The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…), 
wherein the policy comprises an installation policy that specifies respective update installation instructions relating to compatibility of the controllers, for each of the one or more controllers in the group of controllers (Moeller; Fig. 14, [0208 – 0218] …The embodiment may further comprise: providing the DUP with an update rule set and utilizing the update manager software 121 at each TCU 1403 to update each target ECU 1405, 1407, 1409 flash memory 1405a, 1407a, 1409a by performing the following steps… validating the updated rule set downloaded to each TCU 03; and updating each target ECU 1405, 1407, 1409 in compliance with the rule set…; Figs. 2 – 10 and associated texts.),  installation criteria relating to parameters of the remote network,(status of system), battery voltage level (available power supply), transmission status (neutral, park) (status of system), engine status (on, off) (status of system)… motion status (vehicle in motion, vehicle stopped) (mobility).)
But, Moeller does not explicitly teach send context information to a server, the context information comprises at least one of information about: compatibility of the one or more controllers in the group of controllers in the remote network of the vehicle, or compatibility between the controllers in the group of controllers in the remote network of the vehicle. 
However, Persson teaches send context information to a server, the context information comprises at least one of information about: compatibility of the one or more controllers in the group of controllers in the remote network of the vehicle,  (Persson; Fig. 1, [0029 – 0030] … After the link 14 is established, there is an exchange of information indicating the SW to be virally distributed to the UserB device, and then the UserA device (server)--and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device--obtains from the UserB device (remote network) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications (context information) needed to identify a compatible SW version for the UserB device…)
Moeller and Persson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Persson teachings into Moeller invention to allow one device to send its compatibility information to another device as suggested by Persson ([0029 – 0030].)

Claim 10
Moeller also teaches the error handing configuration information including rollback procedures  the ECU should remain in failsafe bootblock, i.e., flashing, mode if valid code is not in flash memory. Still further the bootblock (flashing) mode should support a method of recovering (rollback) from a failed flash attempt (error handling configuration information)…)

Claim 18
This is a computer program product version of the rejected server version in claim 1; therefore, it is rejected for the same reasons. Furthermore, Moeller teaches a computer program product, comprising executable instructions stored on a non-transitory computer-readable medium (Moeller; Fig. 1, [0108] A manufacturer representative utilizing a terminal 101 accesses a Policy Manager computer program 103…; [0111] Policy Manager 103 is utilized to create update packages and to obtain approval of update packages…) terminal 101 has hard drive which stores policy manager 103 (instructions.)

Claim 19
Persson teaches the context information further comprises at least one of information about: hardware of the one or more controllers,(server)--and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device--obtains from the UserB device (remote network, controller) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications needed to identify a compatible SW version for the UserB device…) Motivation for incorporating Persson into Moeller is the same as motivation in claim 1.

Claim 20
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 21
This limitation is already discussed in claim 19; therefore, it is rejected for the same reasons.

Claim 22
This is a method version of the rejected server version in claim 1; therefore, it is rejected for the same reasons.

Claim 23
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 25
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.


Claims 3, 6, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moeller and Persson as applied to claims 1 and 22 above, and further in view of Malaspina et al. (Pub. No. US 2018/0357058 A1; hereinafter Malaspina.)

Claim 3
Moeller and Persson do not explicitly teach the istallation policy comprises an installation policy that specifies update installation instructions relating to the compatibility of and/or between the controllers, for the one or more controllers in each group of controllers included in the remote network.
However, Malaspina teaches the policy comprises an installation policy that specifies update installation instructions relating to the compatibility of and/or between the controllers, for the one or more controllers in each group of controllers included in the remote network (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141 (policy). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (policy) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs (policy), templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update  (policy) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (policy)… By processing all of this information, update server 120 is able to create a firmware update schedule for each industrial component specifying the version of firmware to be sent to each controller, and the order (policy) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (policy). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (controller compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (policy) to prevent conflicts (controller compatibility) as the controllers are updated.) Created template has rules/policy which instructs how to update controllers to avoid interoperability issues and conflict (compatibility) between controllers. 
Moeller, Persson, and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller/Persson invention to include rules/policies which instructs update version and specific order controllers should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Claim 6
Moeller teaches the error handing configuration information comprises rollback procedures the ECU should remain in failsafe bootblock, i.e., flashing, mode if valid code is not in flash memory. Still further the bootblock (flashing) mode should support a method of recovering (rollback) from a failed flash attempt (error handling configuration information)…)
But, Moeller and Persson do not explicitly teach the error handling information comprises error handling configuration information in the event of an error occurring during the update of the one or more controllers.
However, Malaspina teaches the error handling information comprises error handling configuration information in the event of an error occurring during the update of the one or more controllers (Malaspina; [0078] The failure icon and the text "Failed" 468 (error handling configuration information) are displayed in the status column when a device doesn't update successfully. The reason for the failure and a recommendation (error handling configuration information) for fixing the issue follow. These strings come from error code lookup aided by the use of a firmware kit file containing all possible error codes. Hovering over this cell provides a tooltip with the full message.) 
Moeller, Persson, and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller/Persson invention to include error code, reason, and fixing recommendation for error as suggested by Malaspina ([0078].)

Claim 24
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 26
This limitation is already discussed in claim 10; therefore, it is rejected for the same reasons.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Persson and Malaspina.

Claim 13
Moeller teaches a method for updating controllers in a network of a vehicle (Moeller; [0009] An embodiment of a method for wireless remote updating of vehicle software of one or more target electronic control units (ECUs) in a target vehicle group…), the method comprising: 
formulating a policy comprising update installation parameters [in the network (Moeller; Fig. 2, [0127] …Each screen 200 for Policy Manager 103 comprises toolbars 201, 203. Figs. 5 – 8, [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a group by clicking on select boxes 715 (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package…determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs).
Window 1043 is utilized to add rules (policy) that apply to update installation…By way of non-limiting example, the rules may include ECU identification…; Fig. 10, [0149] Window 1043 is utilized to add rules that apply to update installation…By way of non-limiting example, the rules may include ECU identification (parameter), ignition status (ignition on, ignition in accessory position, ignition key in, ignition key out) (parameter), battery voltage level (parameter)…); 
prepare the update for the one or more controllers in compliance with the policy (Moeller; Fig. 1, [0111] Policy Manager 103 is utilized to create update packages and to obtain approval of update packages. The approved update packages are provided to a Download Manger 105 that is utilized to download the update packages to individual vehicle TCUs.);
sending the policy and a corresponding update for the one or more controllers in the network (Moeller; [0121] The update package downloaded to each vehicle 115 TCU 119 includes an Update Manager 121 that TCU 119 executes to validate an update flash memory image, validate an update rule set, monitor each ECU 123 being updated, initiate each update, and report update status to Download Manager 105), wherein the corresponding update is formulated to be compatible with the one or more controllers according to the update installation parameters (Moeller; [0135 – 0141] …A group may be created by entering a group name in field 509 and clicking on Create button 519…A search for ECUs (controllers) is initiated by filing in the desired search fields 709 and clicking Create button 719. The search results are displayed in window 711…As the search results are viewed, each result may be selected for inclusion into a group by clicking on select boxes 715 (group of ECUs)…; Fig. 10, [0142 – 0150] …Screen 1000 comprises a plurality of windows or sections 1031, 1033, 1035, 1037, 1039, 1041, 1043 that are utilized to create an update package…determining whether the update release should be deployed in smaller sections (policy) and selecting the number of smaller sections (Stagger Release), selecting the percentage of completion that each stage must reach before the next stage begins (Completion Threshold) (policy), and set the maximum amount of time each stage should require to reach its threshold (policy)… The ECU update image to be included in the update package is entered in window 1041 (update associated with ECUs)…), the rule/policy for update is created for ECUs, wherein the rule/policy associates (compatible) update with ECUs.
But, Moeller does not explicitly teach receiving context information from the network of the vehicle.
However, Persson teaches receiving context information from the network of the vehicle (Persson; Fig. 1, [0029 – 0030] … After the link 14 is established, there is an exchange of information indicating the SW to be virally distributed to the UserB device, and then the UserA device (server)--and more particularly, typically the viral distribution SW 11c according to the invention and hosted by the UserA device--obtains from the UserB device (remote network) what is here called compatibility information (context information), i.e. information about the UserB device needed to determine a version of the SW compatible with the UserB device--information such as the mobile device model, the operating system (OS) 12a it uses, the platform it uses (i.e. the hardware), and possibly other technical specifications (context information) needed to identify a compatible SW version for the UserB device…)
Moeller and Persson are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Persson teachings into Moeller invention to allow one device to send its compatibility information to another device as suggested by Persson ([0029 – 0030].)
But, Moeller and Persson do not explicitly teach formulating a policy comprising update installation parameters relating to the compatibility between controllers.
However, Malaspina formulating a policy comprising update installation parameters relating to the compatibility between one or more controllers (Malaspina; Fig. 1, [0044 – 0048] …Update server 120 includes context information for each of the industrial components within the industrial automation environment. The customer is able to create templates for storage on update server 120 that assist update server 120 in determining which versions of firmware updates need to be applied to each industrial component… For example, the customer may create a template instructing update server 120 that PLC 151 must be updated sometime prior to PLC 141 (policy). Update server 120 stores this template, and uses it in all future updates to ensure that this update order requirement (policy) is met … Further examples include, templates specifying a specific version of firmware to update to one or more PLCs (policy), templates specifying that one or more PLCs always receives a firmware update two revisions earlier than the latest update  (policy) (i.e., a firmware version offset), templates specifying that a PLC receives a firmware update one revision earlier than the firmware update that a different PLC receives (policy)… By processing all of this information, update server 120 is able to create a firmware update schedule (policy) for each industrial component specifying the version of firmware to be sent to each controller, and the order (policy) in which the firmware is to be installed on each controller…; [0041] … However, in very complex systems, for a variety of reasons, it may be desired to have some controllers running previous versions of firmware other than the latest version (policy). For example, interoperability issues may unexpectedly arise when the firmware for some controllers includes commands that other controllers do not yet recognize (controller compatibility). Further, in some embodiments, firmware updates may need to be applied to various controllers in a specific order (policy) to prevent conflicts (controller compatibility) as the controllers are updated. Figs. 6A – 6C and 7A – 7C and associated texts.) Created template has rules/policy which instructs how to update controllers to avoid interoperability issues and conflict (compatibility) between controllers.
Moeller, Persson, and Malaspina are in the same analogous art as they are in the same field of endeavor, updating software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Malaspina teachings into Moeller/Persson invention to include rules/policies which instructs update version and specific order controllers should be updated to avoid interoperability issues and conflicts between controllers as suggested by Malaspina ([0041 & 0045].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192